Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The Applicants’ Amendment to the Claims filed on 09/24/2021 is entered.
The Applicants’ Amendment to the Specification filed on 09/24/2021 is entered.
The Applicants’ Amendment to the Incorporation by Reference paragraph regarding the sequence listing is acknowledged.
Claims 2-5, 7, 10-12, 15, 18, 20-26 are pending and under examination.
Priority
This 15/536,836 filed on 06/16/2017 is a 371 of PCT/US2015/06569 filed on 12/15/2015 which claims foreign priority benefit of PCT/CN2014/093918 filed on 12/16/2014, PCT/CN2014/093916 filed on 12/16/2014, and PCT/CN2014/093914 filed on 12/16/2014.  
The Applicant’s submission on 09/21/2021 of certified copies of the foreign priority documents PCT/CN2014/093916 and PCT/CN2014/093914 as required by 37 CFR 1.55 is acknowledged.  
Terminal Disclaimers
The terminal disclaimer filed on 09/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,655,148 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The NSDP rejection over US Patent 10,655,148 is withdrawn.
09/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application 15/536,872 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Provisional NSDP rejection over US Application 15/536,872 is withdrawn.
Response to Amendment/Argument
	Any objections and rejections made in the previous office action and not repeated in this office action are withdrawn.
The objections to claim 4 are withdrawn in view of the Applicants’ Amendment to the Claims filed on 09/24/2021 and persuasive argument/submission filed on 09/24/2021.
The rejection of claims under 35 U.S.C. 112(b) is withdrawn in view of the Applicants’ Amendment to the Claims filed on 09/24/2021 in combination with the Examiner’s Amendment herein.
The rejection of claims 2-5, 7, 10-12, 15, 18, 21-26 under 35 U.S.C. 103 as being unpatentable over Nodvig et al (PloS ONE 2015 Vol. 10 No.7: pages 1-12, published July 15, 2015), in view of Liu et al (Cell Discovery 2015 Vol. 1: pages 1-11; published online May 12, 2015), in view of Zhang et al (Curr Microbiol 2011 Vol 62: pages 1342-1346) is withdrawn in view of the applicant’s submission on 09/21/2021 of certified copies of the foreign priority documents PCT/CN2014/093916 and PCT/CN2014/093914.  


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Johan M. Stoop on 01/07/2022.
The application has been amended as follows: The application has been amended as follows:
Cancel claim 7.
Amend claims 2, 11, 15, 18, 20, and 22 to replace the term “Cas” with the term “Cas9” as follows:
In claim 2, line 3:   Cas9
In claim 2, line 5:   Cas9
In claim 2, line 6:   Cas9
In claim 2, line 9:   Cas9
In claim 2, line 14:   Cas9
In claim 11, line 3:   Cas9
In claim 15, line 3:   Cas9
In claim 18, line 2:   Cas9
In claim 18, line 3:   Cas9
In claim 20 line 2:   Cas9
In claim 22 line 1:   Cas9



inactivated …
Amend claim 3. The method of claim 2, wherein said non-homologous end joining (NHEJ) is non-functional, or reduced by one or more non-functional or reduced activity components.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a method for homologous recombination of a donor DNA with a genomic locus in a filamentous fungal cell, the method comprising: 
a) introducing into a population of filamentous fungal cells a Cas9 endonuclease, a guide RNA, and a donor DNA comprising a domain with homology to the genomic locus of the fungal cell, wherein the Cas9 endonuclease and guide RNA form a complex that enables the Cas9 endonuclease to act at a target site in or near the genomic locus of the fungal cells, wherein non-homologous end joining (NHEJ) at the target site in the fungal cells is inactivated, non-functional, or reduced, wherein the Cas9 endonuclease acts at said target site resulting in a population in which homologous recombination of the donor DNA with the genomic locus has occurred; and, 
b) identifying at least one fungal cell from the population of (a) in which homologous recombination of the donor DNA with the genomic locus has occurred, wherein the Cas9 endonuclease, the guide RNA, or both are introduced transiently into the population of fungal cells, and wherein 

The closet prior art is US 2017/0226533 to Frisch with priority to US Provisional 62/036,652 filed on 08/13/2014.  However, the ‘652 Provisional does not disclose that non-homologous end joining (NHEJ) at the target site in the fungal cells is inactivated, non-functional, or reduced, wherein the Cas9 endonuclease acts at said target site resulting in a population in which homologous recombination of the donor DNA with the genomic locus has occurred.  In contrast, Frisch disclose embodiments where the NHEJ is induced rather than inactivated.
Further, a possible interference with US Pat 10,954511 has been considered but the patented claims do not pass the 2-way test for anticipation or obviousness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2-5, 10-12, 15, 18, 20-26 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658